Citation Nr: 1616640	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability (claimed as spondylolisthesis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1963 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for a low back disability.

In September 2012, a videoconference hearing was held before a Veterans Law Judge (VLJ) (a transcript of the hearing is associated with the Veteran's claims file) who, in November 2013, issued a Board decision that determined new and material evidence had been received to reopen a claim of service connection for a low back disability, and remanded the underlying service connection claim for additional development.

In a March 2016 letter, the Veteran was advised that the VLJ who had conducted the September 2012 videoconference hearing was no longer with the Board.  He was offered the opportunity for another hearing before the Board.  He was also advised that if he did not respond within 30 days of the date of the letter, the Board would assume he did not want another hearing and proceed accordingly.  As it has been 30 days since the issuance of the Board's March 2016 letter and the Veteran has not responded, the Board will proceed as if he has declined another hearing with the Board.  The Veteran's case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a low back disability (claimed as spondylolisthesis) was remanded in November 2013 for the development of additional service treatment records and a VA examination.

In May 2014, it was determined that the service treatment records identified in the Board's November 2013 remand were unavailable and that further attempts to obtain such records would be unsuccessful.  The Veteran was advised of such in a letter dated that same month.  Therefore, in this regard, the Board finds there has been substantial compliance with the November 2013 remand instructions.

After reviewing the record again, however, the Board has determined that further development still needs to be completed prior to adjudicating the Veteran's claim.

In particular, at the September 2012 videoconference hearing, the Veteran testified he was "living on social security" and "on disability."  Such testimony suggests he is in receipt of disability benefits from the Social Security Administration (SSA).  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the basis for the claim for SSA disability benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the issue at hand.  A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable).  As SSA records are considered constructively of record, they must be sought.

Also, in November 2013, the Board remanded the Veteran's claim for a VA examination and medical opinion.  Such was completed in March 2014 with an addendum opinion obtained in June 2014.  After reviewing the reports from the March 2014 VA examination and June 2014 addendum opinion, it is not readily apparent that the opinions provided by the March 2014 VA examiner contain sufficient information to adjudicate the Veteran's claim.
Specifically, the Veteran seeks service connection for a low back disability (claimed as spondylolisthesis).  It is his contention that he suffered an injury to the back in service and that he suffers from a current low back disability that is related to his in-service back injury.  At the September 2012 videoconference hearing, the Veteran explained that he continued to experience back pain even after separating from service but, in the intervening years, never sought treatment and self-treated his symptoms.  He has since submitted statements from friends and family who have known him since his service and who have indicated that he has suffered from continuous problems related to his back since that time.

The record also shows that the Veteran was separated from service due to a primary diagnosis of spondylolisthesis at the L5, S1.  In June 1967, the Naval Hospital in Oakland, California, determined that the Veteran's spondylolisthesis was not due his misconduct but was not incurred in the line of duty either.  It existed prior to entry and was aggravated by service.  The probable future duration was determined to be permanent and it was felt that the Veteran was unfit for duty; he was referred to the Physical Evaluation Board.

In July 1967, the Veteran's case was heard by the Physical Evaluation Board.  The Physical Evaluation Board recommended that the Veteran be found unfit for duty because of a physical disability (spondylolisthesis at the L5, S1).  It was further determined that the disability "may be" permanent.  

Despite the findings made at the time of the Veteran's separation from service, the record shows that at the time of his June 1963 service entrance physical examination, the clinical evaluation of his spine and other musculoskeletal system was normal.  Therefore, it must be presumed that the Veteran was in sound condition at the time of his examination, acceptance, and enrollment into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

As the Veteran must be presumed sound in this case, the burden then shifts to the Government to rebut the presumption of soundness.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that the Veteran's disability both (1) preexisted his service and (2) was not aggravated by his service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Insofar as this question has not yet been adequately addressed by a VA medical examiner, the Board concludes that a new medical opinion regarding the Veteran's low back disability is necessary.

The Board notes also that during the March 2014 VA examination, the examiner gave the Veteran a diagnosis of both a lumbosacral strain and spondylolisthesis.  However, his medical opinions (in March 2014 and June 2014) address only the latter diagnosis.  On remand, a medical opinion should be provided for all diagnoses of the low back.

Finally, as was explained in the Introduction, the Board's November 2013 decision determined that new and material evidence was received to reopen the Veteran's claim of service connection for a low back disability.  The reopened claim was then remanded for additional development.  

After the requested development was completed, the AOJ readjudicated the Veteran's claim in a July 2014 supplemental statement of the case (SSOC).  However, in doing so, the AOJ incorrectly adjudicated the Veteran's claim as one requiring new and material evidence to reopen.  On remand, the AOJ should ensure that it issues an SSOC that adjudicates the Veteran's claim under the correct standard (i.e., one of service connection).

Accordingly, the case is REMANDED for the following actions:

1. 	Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record.
2. 	After the above records development has been completed, obtain an addendum opinion to the March 2014 VA examination/June 2014 VA opinion for purposes of determining the nature and likely etiology of the Veteran's claimed low back disability.  The examiner should review the Veteran's claims file (to include this remand).  The examiner should then respond to the following questions (for each low back disability diagnosed):

a) Does the evidence of record clearly and unmistakably (undebatably) demonstrate that the Veteran had a low back disability, to include spondylolisthesis and/or a lumbosacral strain, prior to his active duty period of service from June 1963 to September 1967?

b) If the answer to the above question is "yes," does the evidence clearly and unmistakably (undebatably) demonstrate that the Veteran's low back disability, to include spondylolisthesis and/or lumbosacral strain, was not aggravated by his active duty service from June 1963 to September 1967? 

In answering this question, the examiner should know that a lack of aggravation may be shown by establishing either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  The examiner must consider the Veteran's account of having injured his back in service in October 1966 while picking up a large water valve in the performance of his regular duties (see June 1967 treatment record from the Naval Hospital in Oakland, California) as well as his lay statements that he continued to experience chronic low back pain after separating from service.  The examiner must also comment on service treatment records noting that the Veteran had spondylolisthesis at the time of his separation from service, which also indicated it was aggravated by service and "may be permanent."  

c) If the answer to either of the above questions is "no", is it at least as likely as not (50 percent or better probability) that the Veteran's current low back disability, to include spondylolisthesis and/or lumbosacral strain, is related to his active duty service from June 1963 to September 1967? 

In providing this opinion, the examiner must again consider the Veteran's account of having injured his back in service in October 1966 while picking up a large water valve in the performance of his regular duties (see June 1967 treatment record from the Naval Hospital in Oakland, California) as well as his lay statements that he continued to experience chronic low back pain after separating from service.  The examiner must also comment on service treatment records indicating that the Veteran was separated from service due to a finding of spondylolisthesis at the L5, S1.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim of service connection for a low back disability (claimed as spondylolisthesis).  If the claim remains denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

